DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an amendment filed on 01/12/2022.  Claims 1, 4-6, 8, 11-13, 15, and 18 have been amended.  Claims 2 and 9 have cancelled.  No claims have been added.  Therefore, claims 1, 3-8, and 10-18 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  The amendments to the claims are sufficient to overcome all of the 35 U.S.C. 112(b) rejections and the 35 U.S.C. 112(d) rejections pertaining to claims 15, 16, and 18. In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has maintained and updated 35 U.S.C. 112(d) rejections for claim 17 (as this rejection was not addressed) and updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites a resource allocation system, comprising: a first terminal, a second terminal and a server device, wherein the server device of the resource allocation system has a communication connection with the first terminal and the second terminal respectively; and the server device comprises the resource allocation apparatus according to claim 8.  

The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends, or, in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim.

When, as here, an independent claim recites an apparatus for performing a particular method, a dependent claim drawn to an apparatus or storage medium capable of performing the method of the independent claim is not a proper dependent claim, since the dependent claim (the apparatus) could conceivably be infringed by mere possession of the apparatus without performing any particular method steps at all, thereby infringing the dependent claim (the apparatus) without necessarily infringing the independent claim (that involves the method), in violation of the infringement test for proper dependency of claims. See MPEP § 608.01(n)(III). Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 3-7 (Group I) are drawn to a resource allocation method, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, which is within the four statutory categories (i.e. process).  Claims 8, 10-14 (Group II) are drawn to a resource allocation apparatus, comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the Claims 15-16 (Group III) are drawn to an electronic device, comprising: a memory and a processor electrically connected with each other; at least one program, stored in the memory and configured to implement the resource allocation method when being executed by the processor comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, which is within the four statutory categories (i.e. apparatus).  Claim 17 (Group IV) is drawn to a resource Claim 18 (Group V) is drawn to a non-transitory computer readable storage medium, upon which a computer program is stored, wherein the computer program implements a resource allocation method when being executed by a processor, the computer program comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, which is within the four statutory categories (i.e. manufacture).

Claims 1, 3-7 (Group I) involve abstract steps, outlined in bold, of a resource allocation method, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information. Claims 8, 10-14 (Group II) involve abstract steps, outlined in bold, of  a resource allocation apparatus, comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation apparatus comprises: a seeing-a-doctor request type determination module, configured to receive the request for seeing a doctor from the patient side terminal and determine the type of the request for seeing a doctor; a hospital allocation module, configured to feed back the allocation result of an allocation of a designated-level hospital to the doctor side and the patient side terminal respectively, according to the type of the request for seeing a doctor; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal, and feed back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information.  Claims 15-16 (Group III) involves abstract steps, outlined in bold, of an electronic device, comprising: a memory and a processor electrically connected with each other; at least one program, stored in the memory and configured to implement the resource allocation method when being executed by the processor comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information.  Claim 17 (Group IV) involves abstract steps, outlined in bold, of a resource allocation system, comprising: a first terminal, a second terminal and a server device, wherein the server device of the resource allocation system has a communication connection with the first terminal and the second terminal respectively; and the server device comprises the resource allocation apparatus according to claim Claim 18 (Group V) involves abstract steps, outlined in bold, of a non-transitory computer readable storage medium, upon which a computer program is stored, wherein the computer program implements a resource allocation method when being executed by a processor, the computer program comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information.  These steps are directed to the abstract idea of determining whether to refer a patient to a higher-level hospital based on acquired feedback information responsive to an allocation result of an originally designated-level hospital from an original allocation request, which is covered under the category of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves using feed back from a doctor or patient to determine 

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1, 3-7 (Group I), outlined in italics, of a resource allocation method, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, in Claims 8, 10-14, outlined in italic, of a resource allocation apparatus, comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation apparatus comprises: a seeing-a-doctor request type determination module, configured to receive the request for seeing a doctor from the patient side terminal and determine the type of the request for seeing a doctor; a hospital allocation module, configured to feed back the allocation result of an allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal, and feed back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, in Claims 15-16 (Group III), outlined in italics, of an electronic device, comprising: a memory and a processor electrically connected with each other; at least one program, stored in the memory and configured to implement the resource allocation method when being executed by the processor comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, in Claim 17 (Group IV), outlined in italics, of a resource allocation system, comprising: a first terminal, a second terminal and a server device, wherein the server device of the resource allocation system has a communication connection with the first terminal and the second terminal respectively; and the server device comprises the resource allocation apparatus according to claim 8, in Claim 18 (Group V), outlined in italics, of a non-transitory computer readable storage medium, upon which a computer program is stored, wherein the computer program implements a resource allocation method when being executed by a processor, the computer program comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving determining whether to modify a resource allocation based on feedback using generic computer components such as terminals, apparatus, modules, memory, processor, server device, and communication connection;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a resource allocation result in response to a request, and sends the resource allocation result to a terminal using a generic computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention receives a resource allocation request, generates a resource allocation result, receives feedback on the result, and provides information on whether to modify the resource allocation on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to resource allocation;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes terminals, apparatus, modules, memory, processor, server device, and communication connection;
Limiting the abstract idea to healthcare resource allocation, because limiting application of the abstract idea to healthcare resource allocation is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely presents an allocation result and feeds back information about whether to modify a first resource to a second resource according to feedback.
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents the user with an allocation result, gathers response data, and utilizes the response data to feed back whether to modify a first resource to a second resource.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the database to healthcare resource data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the 

[0031] As shown in Fig.1, the resource allocation system l0A may comprise a first
terminal 110A, a second terminal I20A and a server device 130A. The server device 130A of
the system l0A has a communication connection with the first terminal 110A and the second
terminal 120A respectively, and the server device 130A comprises a resource allocation
apparatus (which will be introduced below in details) provided in the embodiments of the
present disclosure. For example, the first terminal 110A can be a patient side terminal, which
is available for and used by a patient. The second terminal 120A can be a doctor side terminal,
which is available for and used by a doctor. By utilizing this system, a resource allocation
method provided in the present disclosure which would be described in the following context
can be implemented.

[0033] As shown in Fig. lB, the medical resource allocation system l0B can comprise:
a patient side terminal 110B, a doctor side terminal 120B and a server device 130B. The
server device 130B of the system l0B has a communication connection with the patient side
terminal 110B and the doctor side terminal 120B respectively, and the server device 130B
comprises a medical resource allocation apparatus provided in some embodiments of the
present disclosure (which will be introduced below in details). In some embodiments, the
patient side terminal is available for and used by the patient, and the doctor side terminal is
available for and used by the patient. By utilizing this system, a medical resource allocation
method provided according to one aspect of the present disclosure can be implemented.

[0090] Based on a same inventive concept, there is provided an electronic device 50
in some embodiments of the present disclosure, comprising: a memory 501 and a processor
502 electrically connected with each other, and at least one program stored in the memory
501 and configured to implement the medial resource allocation method provided in the
embodiments of the present disclosure when being executed by the processor 502.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of resource allocation; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing a program, and retrieving the program from storage in order to process resource allocation determinations;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of determining whether to refer a patient to a higher-level hospital based on acquired feedback information responsive to an allocation result of an originally designated-level hospital from an original allocation request.

Furthermore, dependent claims 3-7 and 10-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as determining type of resource allocation request, feeding back different allocation results based on type of allocation request, feeding back hospital level based on degree of relevance, reviewing complaint in view of third party coordinating agency opinions, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1, 3-8, and 10-18 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez, et al. (US 2018/0314798 A1) in view of Perry, et al. (US 2019/0206549 A1).

As per claim 1, Hernandez teaches a resource allocation method, comprising: receiving a resource allocation request of a first terminal (see at least paragraph 0050, collecting patient information by patient self-interview, interpreted as resource allocation request, from a smartphone, interpreted as first terminal) and determining a type of the resource allocation request (see at least paragraph 0050, determining patient acuity level from patient information and matching patient acuity level with available resources for treatment of the patient’s condition); feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively (see at least paragraph 0052, identifying an acuity level (at 130) of the patient based on the patient information score and the vital signs score to determine which healthcare resources are needed by the patient given the acuity level; at least paragraph 0064-0065, several medical resource options are presented to the patient or operator acting for patient for selection, interpreted as the first terminal; at least paragraphs 0069, 0089, healthcare resource receives patient information, interpreted as second terminal); acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal (see at least paragraph 0056, physicians, nurses, or other medical providers may provide important information that alters or modifies the patient information score to temper acuity accordingly. For example, a physician may see the patient (e.g., the patient with a history of hypertension and present chest pain) and determine that the chest pain is pleuritis, due to inflammation of the rib cage lining. In such instance, a counterweight may be applied so that the acuity level does not suggest a medical emergency or an urgent medical need; at least paragraph 0042, resource feeds back it is already in use or wait time is very long); feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information (see at least paragraph 0042, next best match of healthcare resource is chosen; at least paragraphs 0056, 0062, patients are directed to different resource after adjustment from feedback; at least paragraphs 0064-0065, patient presented with medical resource option), wherein the first terminal is a patient side terminal (see at least paragraph 0050, collecting patient information by patient self-interview, interpreted as resource allocation request, from a smartphone), the second terminal is a doctor side terminal (see at least paragraphs 0058-0059), and the resource allocation request is a request for seeing a doctor (see at least paragraph 0062, patient uses computing device to obtain medical assistance from healthcare resources; at least paragraph 0075, healthcare resource is doctor), and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor (see at least paragraph 0050, collecting patient information by patient self-interview, interpreted as request for seeing doctor, from a smartphone, interpreted as patient side terminal); feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor (see at least paragraph 0052, identifying an acuity level (at 130) of the patient based on the patient information score and the vital signs score to determine which healthcare resources are needed by the patient given the acuity level; at least paragraph 0065, several medical resource options are presented; at least paragraphs 0069, 0089, healthcare resource receives patient information, interpreted as doctor side terminal); acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal (see at least paragraph 0042, chosen resource feeds back it is already in use or wait time is very long; at least paragraphs 0052, 0056, patient condition initially presents as a medical emergency (when patient presents as medical emergency, healthcare resources are chosen as disclosed in ¶ 0053), however physicians, nurses, or other medical providers may provide important information that alters or modifies the patient information score to temper acuity accordingly. For example, a physician may see the patient (e.g., the patient with a history of hypertension and present chest pain) and determine that the chest pain is not an emergency, so a counterweight is applied that modifies or alters the patient state from medical emergency or an urgent medical need to not an emergency or urgent medical need). feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the feedback information (see at least paragraph 0042, next best match of healthcare resource is chosen; at least paragraphs 0053, 0056, patient condition is determined to be emergency or non-emergency from feedback and appropriate level of care is determined from feedback).

Hernandez further teaches a resource allocation apparatus (claim 8) (see at least figure 10), an electronic device, comprising: a memory and a processor electrically connected with each other; at least one program, stored in the memory and configured to implement a resource allocation method when being executed by the processor (claim 15) (see at least figure 10), and a non-transitory computer readable storage medium, upon which a computer program is stored, wherein the computer program implements a resource allocation method when being executed by a processor (claim 18) (see at least paragraph 0113)	

Hernandez does not explicitly teach …feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the feedback information.  Perry teaches …feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the feedback information (see at least paragraphs 0027, .  It would have been obvious to one of ordinary skill in the art to combine the medical resource feedback of Perry with the medical resource selection of Hernandez with the motivation of making sure patients get care commensurate with their needs and the availability of medical resources at the time of the patient’s needs (Perry, paragraphs 0028, 0045).

Claims 8, 15, and 18 recite similar limitations and are rejected for the same reasons.

As per claim 3, Hernandez teaches the resource allocation method according to claim 2, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor (see at least paragraphs 0044, 0053, 0056, patient condition is determined to be acute (interpreted as normal preliminary), chronic (interpreted as normal re-visiting), or emergency).

Claim 10 recites similar limitations and is rejected for the same reasons.

As per claim 4, Hernandez teaches the resource allocation method according to claim 3, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor (see at least paragraph 0068); feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor (see at least paragraph 0056); feeding back the allocation result of the allocated hospital to the doctor side terminal and the patient side terminal according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when  the request for seeing a doctor is the normal re-visiting request for seeing a doctor (see at least paragraph 0044).

Claim 11 recites similar limitations and is rejected for the same reasons.

As per claim 5, Hernandez teaches the resource allocation method according to claim 4, wherein the feeding back the allocation result of the allocated hospital to the doctor side terminal and the patient side terminal according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis comprises: feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, when the degree of relevance between information about illness condition at the patient side terminal and the stored information about illness condition of historical diagnosis is greater than or equal to a preset first threshold (see at least paragraph 0056); feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, when the degree of relevance between information about illness condition at the patient side terminal and the stored information about illness condition of historical diagnosis is smaller than the preset first threshold (see at least paragraph 0045).

Claim 12 recites similar limitations and is rejected for the same reasons.

As per claim 17, Hernandez teaches a resource allocation system, comprising: a first terminal, a second terminal and a server device, wherein the server device of the resource allocation system has a communication connection with the first terminal and the second terminal respectively; and the server device comprises the resource allocation apparatus according to claim 8 (see at least figure 10, paragraph 0013).

Claims 6, 7, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez, et al. (US 2018/0314798 A1) in view of Perry, et al. (US 2019/0206549 A1) in further view of Kharraz Tavakol, et al. (US 2011/0191122 A1).

As per claim 6, Hernandez teaches the resource allocation method according to claim 4, wherein feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the feedback information comprises: in case that the request for seeing a doctor belongs to a normal preliminary request for seeing a doctor, when a referral recommendation from the doctor side terminal is received, reviewing the referral recommendation; and when the review of the referral recommendation is approved, feeding back to the patient side terminal information about allowing the patient to be referred to any level of hospital higher than a hospital mentioned in the referral recommendation (see at least paragraph 0062); … in case that the referral request of the doctor side terminal and the complaint of the patient side terminal are not received, feeding back to the patient side terminal information about determining that the patient sees a doctor in a first-level hospital (see at least paragraph 0062).

Hernandez does not explicitly teach …in case that a complaint from the patient side terminal about non-feedback of the referral recommendation from the doctor side terminal or a complaint about the review of the referral recommendation being rejected, reviewing the complaint; when the review of the complaint is approved, feeding back to the patient side terminal the information about allowing the patient to be referred to a higher-level hospital.  Kharraz Tavakol teaches …in case that a complaint from the patient side terminal about non-feedback of the referral recommendation from the doctor side terminal or a complaint about the review of the referral recommendation being rejected, reviewing the complaint; when the review of the complaint is approved, feeding back to the patient side terminal the information about allowing the patient to be referred to a higher-level hospital (see at least figure 8, paragraph 0199).   It would have been obvious to one of ordinary skill in the art to combine the referral tracking of Kharraz Tavakol with the medical resource selection of Hernandez with the motivation of improving patient facility type decision making 

Claim 13 recites similar limitations and is rejected for the same reasons.

As per claim 7, Kharraz Tavakol teaches the resource allocation method according to claim 6, wherein reviewing the complaint comprises: reviewing the complaint according to opinions of a coordinating agency of a third party (see at least paragraph 0148, using a centralized service provider’s aggregator website that is between the referral searcher and the referee).  It would have been obvious to one of ordinary skill in the art to combine the referral tracking of Kharraz Tavakol with the medical resource selection of Hernandez with the motivation of improving patient facility type decision making allowing non-medical professionals to match resources to patients (Kharraz Tavakol, paragraph 0008).

Claim 14 recites similar limitations and is rejected for the same reasons.

As per claim 16, Hernandez does not explicitly teach the electrode device according to claim 15, wherein the electronic device is disposed in a coordinating agency of a third party.  Kharraz Tavakol teaches the electrode device according to claim 15, wherein the electronic device is disposed in a coordinating agency of a third party (see at least paragraph 0148, using a centralized service provider’s aggregator website that is between the referral searcher and the referee).  It would have been obvious to one of ordinary skill in the art to combine the referral tracking of Kharraz Tavakol with the medical resource selection of Hernandez with the motivation of improving patient facility type decision making allowing non-medical professionals to match resources to patients (Kharraz Tavakol, paragraph 0008).



Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because they are a technical solution to the technical problem of optimization of medical resources.

With regards to Applicant’s argument the limitations are subject matter eligible because they are a technical solution to the technical problem of optimization of medical resources, the Examiner respectfully disagrees. The instant invention identifies a problem of overuse of higher level medical resources by lesser ill patients which causes a deficiency of medical resources for patient who are ill enough to need the higher level medical resources.  See specification ¶ 0003-0004.  To solve this problem, the limitations set a way to optimize utilization of medical resources by using conventional computer components such as terminals, apparatus, modules, memory, processor, server device, and communication connection.  Trying to optimize use of medical resources using conventional computer components is in contrast to claims that are “directed to an improvement in functioning of a computer" Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2015-2044, 2016). “The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two” TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 2016). In Enfish...the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 2016).
Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sievenpiper, et al. (US 2012/0016691 A1) An automated patient care resource allocation and medical workflow system includes an agent with a memory in communication with a processor. The memory includes program instructions for execution by the processor to determine a need for a medical resource by a patient, determine a location and availability of the medical resource, and automatically schedule an available medical resource to the patient.

Chiu, et al. (US 2013/0197942 A1) A dynamic risk management system for use in providing remote medical management services is disclosed and described. The system includes a database and at least one processor that is programmed to calculate a dynamic risk score for each patient in a plurality of patients. The dynamic risk score is calculated continuously and receives real time data related to the patients. Based on each patient's risk score, patient care resources are dynamically allocated to the patient population and/or treatment decisions are made for the patients.

A. Ramirez, J. W. Fowler and T. Wu, "Analysis of ambulance diversion policies for a large-size hospital," Proceedings of the 2009 Winter Simulation Conference (WSC), 2009, pp. 1875-1886, doi: 10.1109/WSC.2009.5429200.  The overcrowding of Emergency Departments (EDs) is a well-known problem that has been analyzed on multiple occasions. Queuing theory and simulation have been applied extensively to specific ED situations, such as staff planning, waiting time reduction and capacity investment. However, there are remaining problems in the EDs that need more study. One of them is the ambulance diversion, which may cause a delay in the treatment of urgent patients therefore .

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9:30 am-5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626